  Case 15-82803      Doc 50       Filed 03/14/19 Entered 03/14/19 12:40:45           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: JAY WALDEN                            §       Case No. 15-82803
       HEATHER A. WALDEN                     §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 11/06/2015.

       2) The plan was confirmed on 02/16/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          04/17/2018.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was dismissed on 11/29/2018.

       6) Number of months from filing or conversion to last payment: 37.

       7) Number of months case was pending: 40.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $6,470.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 15-82803      Doc 50       Filed 03/14/19 Entered 03/14/19 12:40:45         Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 8,395.36
      Less amount refunded to debtor(s)                        $ 506.06
NET RECEIPTS                                                                       $ 7,889.30



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 4,000.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                         $ 647.12
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 4,647.12

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim   Principal    Interest
Name                                Class   Scheduled    Asserted       Allowed        Paid        Paid
GERACI LAW L.L.C.                   Lgl      4,000.00    4,000.00       4,000.00   4,000.00        0.00
CREDIT AUTO SALES                   Sec          0.00         NA             NA        0.00        0.00
HEIGHTS FINANCE                     Sec          0.00        0.00           0.00       0.00        0.00
HEIGHTS FINANCE                     Uns      3,613.00    2,903.59       2,903.59     298.56        0.00
ADVANCE AMERICA, CASH               Uns        500.00      815.49         815.49      83.85        0.00
MIDLAND CREDIT MANAGEMENT           Uns        400.00      394.47         394.47      33.42        0.00
CGH MEDICAL CENTER                  Uns          0.00         NA             NA        0.00        0.00
COMCAST                             Uns        257.00         NA             NA        0.00        0.00
COMMONWEALTH EDISON CO              Uns      1,325.00    2,460.99       2,460.99     253.06        0.00
CORNERSTONE CREDIT UNION            Uns      4,936.00    3,163.55       3,163.55     325.29        0.00
U.S. DEPARTMENT OF EDUCATION        Uns          0.00   14,921.19           0.00       0.00        0.00
FRONTIER COMMUNICATIONS             Uns        278.00      456.23         456.23      34.53        0.00
FRONTIER COMMUNICATION              Uns        177.00         NA             NA        0.00        0.00
KEYBANK NA                          Uns      1,338.00         NA             NA        0.00        0.00
KSB HOSPITAL                        Uns          0.00         NA             NA        0.00        0.00
KSB MEDICAL GROUP                   Uns          0.00         NA             NA        0.00        0.00
NICOR GAS                           Uns      1,131.00      907.81         907.81      85.39        0.00
DANA M CONSIDINE, ESQ               Uns      1,952.00    4,040.45           0.00       0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 15-82803      Doc 50       Filed 03/14/19 Entered 03/14/19 12:40:45      Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal   Interest
Name                                Class   Scheduled    Asserted    Allowed        Paid       Paid
PHYSICIANS IMMEDIATE CARE           Uns        521.00         NA          NA        0.00       0.00
ROCKFORD ANESTHESIOLOGISTS          Uns        100.00         NA          NA        0.00       0.00
ROCKFORD HEALTH PHYSICIANS          Uns        135.00         NA          NA        0.00       0.00
RRCA ACCOUNTS MANAGEMENT            Uns      1,500.00   19,817.78   19,817.78   2,037.78       0.00
STATE COLLECTION SERV               Uns        179.00         NA          NA        0.00       0.00
SUPER PANTRY #25 BY                 Uns         36.00         NA          NA        0.00       0.00
VIASAT                              Uns         75.00         NA          NA        0.00       0.00
NORTHRIDGE PROPERTIES               Uns          0.00         NA          NA        0.00       0.00
FHN MEMORIAL HOSPITAL               Uns          0.00      960.03      960.03      90.30       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-82803      Doc 50       Filed 03/14/19 Entered 03/14/19 12:40:45    Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                              $ 0.00           $ 0.00               $ 0.00
      Mortgage Arrearage                            $ 0.00           $ 0.00               $ 0.00
      Debt Secured by Vehicle                       $ 0.00           $ 0.00               $ 0.00
      All Other Secured                             $ 0.00           $ 0.00               $ 0.00
TOTAL SECURED:                                      $ 0.00           $ 0.00               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00               $ 0.00
        All Other Priority                          $ 0.00           $ 0.00               $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 31,879.94       $ 3,242.18               $ 0.00



Disbursements:

       Expenses of Administration               $ 4,647.12
       Disbursements to Creditors               $ 3,242.18

TOTAL DISBURSEMENTS:                                             $ 7,889.30




UST Form 101-13-FR-S (9/1/2009)
  Case 15-82803        Doc 50      Filed 03/14/19 Entered 03/14/19 12:40:45               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 03/14/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
